Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is executed on and entered into as of
September 16, 2019, (the “Effective Date”), by and among Ampio Pharmaceuticals,
Inc., a Delaware corporation headquartered at 373 Inverness Parkway, Suite 200,
Englewood, Colorado 80112 (the “Company”), and Holli Cherevka, an individual
(“Executive”) (the Company and Executive each a “Party” and, collectively, the
“Parties”).

RECITALS

WHEREAS,  the Company is a duly organized Delaware corporation, with its
principal place of business within the State of Colorado;

WHEREAS, the Company is a publicly-traded company in the business of developing
and marketing pharmaceutical products;

WHEREAS, the Company develops and maintains certain trade secret, proprietary,
and other confidential information that is of great value to the Company and to
which Executive will have access during Executive’s employment with the Company,
and of which Executive will be required to protect both during and subsequent to
her employment with the Company;

WHEREAS, the Company desires to continue to employ Executive as its Chief
Operating Officer, and Executive desires to accept such employment;

WHEREAS, the Company has determined that it is in the best interests of the
Company to assure that the Company will have the continued dedication of
Executive and, in order to accomplish this objective, the Company and Executive
are entering into this Agreement; and

WHEREAS, Executive desires to serve in such position pursuant to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations set forth herein, the Company and Executive hereby agree as follows:

1.         Employment.  Subject to the terms set forth herein, the Company
agrees to employ Executive as Chief Operating Officer (the “COO”), and Executive
hereby accepts such employment.  As the COO  of the Company, Executive shall
have such authority, perform such duties, and fulfill such responsibilities
commonly incident to such positions for publicly-traded entities, as well as
those that are delegated to Executive by the Chief Executive Officer of the
Company (the “CEO”) or the Board of Directors of the Company (the “Board”), as
may be determined from time to time.  While employed, Executive shall report to
the CEO, and Executive shall devote Executive’s full business time and attention
to Executive’s duties as the COO and to the business and affairs of the Company
and shall use Executive’s reasonable best efforts to advance the interests of
the Company; provided, however, that Executive may engage in outside activities
in accordance with Section 5 below.





Page 1 of 31




2.         Employment Period.

(a)        Employment Period.  Executive’s period of employment with the Company
under this Agreement shall begin on September 16, 2019 (the “Start Date”) and
shall continue for an initial term of twenty four (24) months from the Start
Date or until terminated by either the Company or Executive in accordance with
Section 6 hereof (such period of employment being the “Employment Period”).

(b)        Renewal.  The initial term shall automatically renew for an
additional one-year (1-year) period commencing on the two-year  (2-year)
anniversary of the Start Date, and continuing in the same fashion each year
thereafter, unless either Party provides written notice of non-renewal to the
other Party at least thirty (30) days prior to expiration of the term current at
the time of notice.

3.        Compensation.  In consideration for the continuing services of
Executive hereunder during the Employment Period, the Company shall provide the
following:

(a)        Base Salary.  The Company shall pay to Executive an annual salary of
two hundred eighty thousand dollars and zero cent ($280,000), less applicable
taxes and withholdings (“Base Salary”), which shall be paid in approximately
equal installments in accordance with the Company’s customary payroll
practices.  Executive’s Base Salary shall be reviewed annually (consistent with
the Company’s current review cycle) for possible adjustment.  The Base Salary
may be adjusted only by recommendation of the Compensation Committee of the
Board and ratified by the Compensation Committee or a majority of the
independent members of the Board.

(b)        [Equity and Long-Term Compensation.  The Company hereby agrees to
grant Executive an option to purchase 200,000 shares of the Company’s common
stock (the “Option”) at an exercise price equal to the closing price of the
Company’s common stock as reported by the New York Stock Exchange on the Start
Date.  The Option shall vest as follows: 100,000 shares will vest immediately
upon the Effective Date of this Agreement; and 100,000 shares will vest on the
one-year anniversary of the Effective Date of this Agreement.  The Option shall
be subject to the terms and conditions of the Ampio Pharmaceuticals, Inc. 2010
Stock Option and Incentive Plan, as amended, and a Stock Option Agreement, to be
executed.  During the Employment Period, and subject to approval of the Board’s
Compensation Committee, Executive shall also be eligible to participate in any
equity and/or other long-term compensation programs established by the Company
as set forth from time to time for senior executive officers.  Executive’s
target annual equity award opportunity shall be determined by the Compensation
Committee and shall be no less favorable than the target equity award
opportunity available to other similarly-situated senior executives of the
Company generally, with the actual award to be determined by the Compensation
Committee on a basis not less favorable to Executive than to other
similarly-situated senior executives of the Company generally.

(c)        Additional Compensation.  Subsections 3(a) and 3(b) above establish
Executive’s primary compensation during the Employment Period, but shall not
preclude the Board,  in the sole discretion of the Board,  from awarding
Executive a higher salary, additional equity awards, or other bonus
compensation, up to fifty percent (50%) of the Base Salary, based on achievement
of corporate and personal goals as established by the CEO and confirmed by the





Page 2 of 31




Compensation Committee of the Board during the Employment Period.  Specific
milestones that will be considered by the Compensation Committee of the Board in
the determination of Executive’s discretionary annual performance bonus shall
include: (i) obtain a successful outcome for the Ampion OA of the Knee clinical
trial in progress as of the Effective Date of this Agreement; (ii) submit and
obtain FDA acceptance of a validated Bioassay for Ampion lot release; (iii)
submit and obtain FDA acceptance of the Biologic License Application (BLA) for
Ampion; and (iv) obtain FDA Biologics License for Ampion for the treatment of OA
for at least KL-4 patients.

(d)       Employee Benefit Plans; Paid Time Off.

(i)         Benefit Plans.  During the Employment Period, Executive shall be an
employee of the Company and shall be entitled to participate, on terms and
conditions not less favorable to Executive than other similarly-situated senior
executives of the Company generally, in the Company’s (A) tax-qualified defined
contribution retirement plans, if any; (B) group life, health, and disability
insurance plans, if any; and (C) any other employee benefit plans and programs
and perquisites, if any, in accordance with the Company’s customary practices
with respect to other similarly-situated senior executives of the Company
generally; provided that Executive’s participation shall be subject to the terms
of such plans and programs (including being a member of the class of employees
currently eligible to commence participation in the plan or program); and
provided,  further, that nothing herein shall limit the Company’s right to amend
or terminate any such plans or programs in its sole discretion at any time.

(ii)       Paid Time Off.  Executive shall be entitled to paid vacation time
each year during the Employment Period (measured and accrued on a fiscal- or
calendar-year basis, in accordance with the Company’s usual practices and
policies), as well as sick leave, holidays, and other paid absences in
accordance with the Company’s policies and procedures for employees.

(e)        Expenses.  The Company shall reimburse Executive for Executive’s
ordinary and necessary business expenses incurred in connection with the
performance of Executive’s duties under this Agreement upon presentation to the
Company of an itemized account of such expenses in such form as the Company may
reasonably require.

4.         Principal Place of Employment.  Executive’s principal place of
employment during the Employment Period shall be at the Company’s principal
executive offices at 373 Inverness Parkway, Suite 200, Englewood, Colorado
80112, subject to travel to such other locations as shall be necessary to
fulfill Executive’s employment duties.

5.         Outside Activities and Board Memberships.  During the Employment
Period, Executive shall not provide services on behalf of any other entity or
business that competes with the Company or any of its Affiliates (as defined
below) (each, a “Competitive Business”), or any subsidiary or Affiliate of any
such Competitive Business, as an employee, consultant, independent contractor,
agent, sole proprietor, partner, joint venturer, corporate officer, or director;
nor shall Executive acquire, by reason of purchase during the Employment Period,
the ownership of more than one percent (1%) of the outstanding equity interest
in any such Competitive Business.  Subject to the foregoing, Executive may serve
on boards of directors of unaffiliated corporations, subject to approval by the
Board, which shall not be unreasonably withheld, and boards of directors of
not-for-profit organizations and trade associations, subject to approval by the
Board in





Page 3 of 31




accordance with the Company’s policies and procedures.  Except as specifically
set forth herein, Executive may engage in personal business and investment
activities, including personal investments in the stocks, securities, and
obligations of other financial institutions (or their holding companies);
provided, however, that in no event shall Executive’s outside activities,
services, personal business, and investments materially interfere with the
performance of Executive’s duties under this Agreement or be permitted to create
a conflict of interest (or apparent conflict of interest) with the
Company.  Nothing in this Section 5 shall limit any of Executive’s obligations
under Section 9 hereof.

6.         Termination of Employment.

(a)        Termination by the Company without Cause;  or Termination by
Executive for Good Reason.

(i)         The Company shall have the right to terminate Executive’s employment
at any time during the Employment Period without Cause by giving notice to
Executive as described in Section 6(d).

(ii)       In the event that the Company terminates Executive’s employment
during the Employment Period without Cause:

(A)       The Company shall pay or provide to Executive any Accrued Obligations;
and

(B)       Subject to Section 6(e), the Company shall pay to Executive a cash
payment in an amount equal to six  (6) months of Executive’s Base Salary as of
the Termination Date (as defined below), less applicable taxes and withholdings
(the “Severance Payment”), payable to Executive within sixty (60) days following
the date of termination; provided, however, that Executive has a duty to
mitigate any Severance Payment provided under this Agreement and, accordingly,
any such Severance Payment made to Executive will be offset by any and all
compensation Executive may receive from other employment subsequent to her
employment with the Company, thereby requiring Executive to return to the
Company any portion of the Severance Payment that is offset by such compensation
within thirty (30) days of receipt of the offsetting compensation; and

(C)       Subject to Section 6(e),  effective as of the Termination Date, the
vesting and exercisability of all then outstanding equity awards (excluding such
portion of any equity awards (i) whose vesting is based on performance-based
criteria and (ii) that is intended to constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”) (other than options granted at fair market
value) (each, a “Performance-Based Award”)) held by Executive shall accelerate
in full.  The time-based vesting and exercisability (if any) of all
Performance-Based Awards held by Executive shall accelerate effective as of the
Termination Date.  Any Performance-Based Award shall become vested and
exercisable only if the applicable performance-based criteria are satisfied at
the end of the applicable period relating to such award, at which time such
Performance-Based Award shall become vested and exercisable on a pro-rated basis
by multiplying such Performance-Based Award by a fraction, the numerator of
which is the number of full months Executive was





Page 4 of 31




employed  by the Company during the applicable performance period, and the
denominator of which is the total number of months in such performance
period.  The term of any option that is treated as a Performance-Based Award
shall include any period referred to in the preceding sentence during which the
option shall not be terminated.  Any Performance-Based Award for which the
performance criteria are not satisfied within the applicable performance period
shall terminate at the end of such period.

(iii)      Subject to Section 6(e), in the event Executive terminates
Executive’s employment for Good Reason (as defined below),  and upon giving
notice to the Company as described in Section 6(d),  Executive shall be entitled
to any Accrued Obligations and three (3) months of Executive’s Base Salary as of
the Termination Date, less applicable taxes and withholdings (also the
“Severance Payment”), to be paid within sixty (60) days following the date of
termination.

(b)        Termination by the Company for Cause;  or Termination by Executive
without Good Reason.

(i)         The Company shall have the right to terminate Executive’s employment
at any time during the Employment Period for Cause by giving notice to Executive
as provided in Section 6(d) hereof.  In the event Executive’s employment is
terminated for Cause, the Company’s sole obligation shall be to pay or provide
to Executive any Accrued Obligations.

(ii)       Likewise, in the event Executive’s employment is terminated by
Executive without Good Reason, the Company’s sole obligation shall be to pay or
provide to Executive any Accrued Obligations.

(c)        Termination by Reason of Death or Disability of Executive.

(i)         In the event of Executive’s death during the Employment Period, the
Company’s sole obligation shall be to pay to Executive’s legal representatives
any Accrued Obligations.

(ii)       The Company shall be entitled to terminate Executive’s employment due
to Executive’s Disability (as defined below).  If Executive’s employment
hereunder is terminated due to Executive’s Disability, the Company’s sole
obligation shall be to pay or provide to Executive any Accrued Obligations.

(d)        Notice; Effective Date of Termination.  Notice of termination of
employment under this Agreement shall be communicated by or to Executive (on one
hand) or the Company (on the other hand) in writing in accordance with
Section 14.  The date of termination of Executive’s employment pursuant to this
Agreement (the “Termination Date”) shall be effective on the earliest of:

(i)         immediately after the Company gives notice to Executive of
Executive’s termination without Cause, unless the parties agree to a later date,
in which case, termination shall be effective as of such later date;





Page 5 of 31




(ii)       immediately upon approval by the Board of termination of Executive’s
employment for Cause;

(iii)      immediately upon Executive’s death;

(iv)       in the case of termination by reason of Executive’s Disability, the
date on which Executive is determined to be permanently disabled for purposes of
the Company’s long-term disability plan or policy that covers Executive or as
defined herein; or

(v)        thirty (30) days after Executive gives written notice to the Company
of Executive’s resignation from employment under this Agreement (including for
Good Reason), provided that the Company in its sole discretion may set an
earlier Termination Date at any time prior to the date of termination of
employment, in which case Executive’s resignation shall be effective as of such
other date.

(e)        General Release of Claims.  Executive shall not be entitled to any
Severance Payment or other payment or benefit pursuant to Section 6(a)(ii)(B) or
(C) or Section 6(a)(iii) (the “Severance Benefits”) in the event Executive’s
employment terminates without Cause or for Good Reason, unless Executive has
executed and delivered to the Company a general release of claims (in the form
attached hereto as Exhibit B) (the “Release”).  Executive’s entitlement to the
Severance Benefits is further conditioned upon complying with the terms of
Sections 6(i), 8,  and 9 hereof.  The Company shall deliver to Executive a copy
of the Release not later than three (3) days after the Termination Date.  Any
payments or benefits under this Agreement that constitute nonqualified deferred
compensation under Section 409A of the Code and the payment of which is
conditioned on the effectiveness of the Release, if any, shall be paid in the
later taxable year.

(f)        No Other Severance Benefits.  Executive acknowledges and agrees that
the Severance Benefits, and other rights and benefits provided under this
Agreement, if any, upon termination are in lieu of, and not in addition to, any
payments and/or benefits to which Executive may otherwise be entitled under any
severance plan, policy, or program of the Company, except as may be provided in
any change of control agreement between Executive and the Company.

(g)        Payment of Obligations.  Notwithstanding anything to the contrary
herein, any payment obligation of the Company under this Agreement may be
satisfied in whole or in part by payment by the Company or any Affiliate, and
any such payment shall, for purposes of this Agreement, be treated as if made by
the Company.

(h)        Resignation from Positions.  Upon termination of Executive’s
employment for any reason, Executive shall promptly (i) resign from all
positions (including, without limitation, any management, officer, or director
position) with the Company and its Affiliates and (ii) relinquish any power of
attorney, signing authority, trust authorization, or Company account signatory
authorization that Executive may hold on behalf of the Company or its
Affiliates.  Executive’s execution of this Agreement shall be deemed the grant
by Executive to the officers of the Company and the Company of a limited power
of attorney to sign in Executive’s name and on Executive’s behalf such
documentation as may be necessary or appropriate for the limited purposes of
effectuating such resignations and relinquishments.





Page 6 of 31




(i)         Return of Company Property.  On or before the Termination Date,
Executive shall return to the Company any and all Company property, including
but not limited to any computer or other electronic equipment, and any
documents, files, computer records, or other materials belonging to, or
containing confidential or proprietary information obtained from, the Company
that are in Executive’s possession, custody, or control, including but not
limited to any such materials that may be at Executive’s home or that may be
stored on any electronic devices not belonging to the Company.  Upon the
Company’s request, Executive shall return or destroy any copies, including
electronic copies, of any Company information, including any Company Trade
Secret and Confidential Information, as described in Section 8 of this
Agreement.

(j)         Section 280G.  Notwithstanding any other provision of this Agreement
or any other plan, arrangement, or agreement to the contrary, if any of the
payments or benefits provided or to be provided by the Company or its Affiliates
to Executive or for Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 6(j) be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be reduced (but not below zero) to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax.  Any such reduction shall be made in accordance with
Section 409A of the Code and the following:

(i)        the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and

(ii)       all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

If, notwithstanding the initial application of this Section 6(j), the Internal
Revenue Service determines that any Covered Payment constitutes an excess
parachute payment (as defined by Section 280G(b) of the Code), this Section 6(j)
will be reapplied based on the Internal Revenue Service’s determination, and
Executive will be required to promptly repay the portion of the Covered Payments
required to avoid imposition of the Excise Tax together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date of Executive’s receipt of the excess payments until the date of
repayment.  Any determination required under this Section 6(j), including
whether any payments or benefits are parachute payments, shall be made by the
Company in its sole discretion.  Executive shall provide the Company with such
information and documents as the Company may reasonably request in order to make
a determination under this Section 6(j).  The Company’s determinations shall be
final and binding on the Company and Executive.

7.         Definitions.

(a)        “Accrued Obligations” means (i) any accrued and unpaid Base Salary of
Executive through the date of termination of employment, payable pursuant to the
Company’s standard payroll policies, (ii) any compensation and benefits to the
extent payable to Executive





Page 7 of 31




based on Executive’s participation in any compensation or benefit plan, program,
or arrangement of the Company through the date of termination of employment,
payable in accordance with the terms of such plan, program, or arrangement, and
(iii) any expense reimbursement to which Executive is entitled under the
Company’s standard expense reimbursement policy (as applicable) and
Section 3(e), Section 3(f) to the extent not repayable by Executive pursuant to
that section, and Section 10 hereof.

(b)        “Cause” means, in the sole discretion of a majority of membership of
the Board, Executive’s failure or refusal to substantially perform Executive’s
duties hereunder; personal or professional dishonesty that could reasonably be
expected to have a materially adverse impact on the financial interests or
business reputation of the Company; incompetence; willful misconduct; breach of
fiduciary duty (including duties involving personal profit); breach of the
Company’s code of ethics; breach of the Company’s codes of conduct and personnel
policies; breach of the Company’s compliance policies; material violation of the
Sarbanes-Oxley requirements for officers of public companies that in the
reasonable opinion of the Board will likely cause substantial financial harm or
substantial injury to the reputation of the Company; willfully engaging in
actions that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the business reputation of
the Company; willful violation of any law, rule, or regulation, or final
cease-and-desist order (other than routine traffic violations or similar
offenses); the unauthorized use or disclosure of any trade secret, proprietary,
or confidential information of the Company (or any other party as to which
Executive owes an obligation of nondisclosure as a result of Executive’s
relationship with the Company), including Trade Secret and Confidential
Information as defined in Section 8;  failure to follow the reasonable and
lawful directives of the CEO or the Board pertaining to Executive’s duties with
the Company; commission of an act of fraud, embezzlement, or misappropriation by
Executive with respect to Executive’s relations with the Company or any of its
employees, customers, agents, or representatives; or any material breach of any
provision of this Agreement.  For purposes hereof, no act or failure to act, on
the part of Executive, shall be considered “willful” unless it is done, or
omitted to be done, by Executive in bad faith or without an objectively
reasonable belief that Executive’s action or omission was in the best interests
of the Company.  Any act or failure to act, whether based upon the direction of
the Board or based upon the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.

(c)        “Good Reason” means, without Executive’s written consent: (i) there
is a material reduction of the level of Executive’s compensation (except where
there is a general reduction also applicable to the other members of the senior
executive team), or (ii) there is a material reduction in Executive’s overall
responsibilities or authority, or scope of duties (it being understood that the
occurrence of a change in control shall not, by itself, necessarily constitute a
reduction in Executive’s responsibilities or authority).  No event shall be
deemed to be “Good Reason” if the Company has cured the event (if susceptible to
cure) within thirty (30) days of receipt of written notice from Executive
specifying the event or events that, absent cure, would constitute “Good
Reason.”

(d)        “Disability” means that Executive is deemed disabled for purposes of
the Company’s long-term disability plan or policy that covers Executive;
provided, however, that if the Company does not have a long-term disability plan
or policy at the time of the “Disability,”





Page 8 of 31




“Disability” shall mean such physical or mental condition of Executive,
including, without limitation, alcoholism or drug addiction, which renders
Executive incapable, with or without reasonable accommodation, of performing the
essential functions of Executive’s duties or obligations required under this
Agreement for a period in excess of ninety (90) consecutive days or one-hundred
eighty (180) nonconsecutive days in any three-hundred sixty-five (365) day
period, as determined by the Company in its reasonable discretion and in
compliance with all applicable laws.

8.         Nondisclosure of Trade Secret and Confidential Information.

(a)        Trade Secret and Confidential Information.  Executive acknowledges
that the Company possesses certain trade secrets and other confidential and
proprietary information, which it has acquired and developed or will acquire and
develop at great effort and expense, to which Executive will be and has been
exposed during Executive’s employment with the Company.  Such information
includes, without limitation, trade secret and other proprietary information,
whether in tangible or intangible form, regarding the Company’s and its
Affiliates’ products and services, marketing strategies, financial affairs,
organizational and personnel matters, business plans, operations, costs, current
or prospective customer, client, and vendor information, product concepts,
designs, or specifications, research and development efforts, technical data and
know-how, sales information, including pricing and other terms and conditions of
sale, financial information, internal procedures, techniques, forecasts,
methods, trade information, software programs, project requirements, inventions,
trademarks, trade names, and similar information regarding the Company’s
business and other nonpublic matters, or concerning those of third parties
entrusted to the Company in its business dealings (collectively referred to in
this Agreement as “Trade Secret and Confidential Information”).  Due to
Executive’s employment with the Company, Executive will have and has had access
to, will and has become acquainted with, and/or has or may in the future help
develop, such Trade Secret and Confidential Information.  Trade Secret and
Confidential Information shall not include information readily available in the
public domain so long as such information was not made publicly available
through fault of Executive or wrong doing by any other individual.

(b)        Non-Use or Disclosure.  Executive will not, except as required to
conduct the Company’s business, either during Executive’s employment or
subsequent thereto, use, copy, or disclose any Trade Secret and Confidential
Information.  Additionally, Executive represents that she has not, except as
required to conduct the Company’s business disclosed any Trade Secret or
Confidential Information.  All Trade Secret and Confidential Information of the
Company shall remain the sole property of the Company, shall not be copied
without written permission of the Company, and shall be returned immediately to
the Company by Executive upon Executive’s termination of employment or at the
Company’s earlier request.  After termination of Executive’s services with the
Company, Executive shall not, without the prior written consent of the Company
or as may otherwise be required by law or legal process, communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it.  The confidentiality provisions contained herein are in
addition to and not in limitation of Executive’s duties as an officer under
applicable law.  For purposes of this Section 8 and Section 9, references to the
Company and its Affiliates shall include their predecessor and any successor
entities.  Notwithstanding the foregoing, Executive will not be held criminally
or civilly liable under any federal or state trade secret law for a disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and





Page 9 of 31




(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and protected from public
disclosure.  Further, nothing in this Agreement prohibits Executive from
reporting possible violations of federal or state law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress, and any federal
Inspector General, or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.  Executive does not need
the prior authorization of the Company to make any such reports or disclosures
and is not required to notify the Company that Executive has made such reports
or disclosures.

9.         Non-Solicitation; Non-Competition; Intellectual Property; and
Post-Termination Cooperation.

(a)        Need for Limited Non-Solicitation and Non-Compete Restrictive
Covenants.  Executive acknowledges that the Company has spent and will continue
to expend substantial amounts of time, money, and effort to develop its business
strategies, Trade Secret and Confidential Information, customer relationships,
goodwill, and employee relationships, and that Executive will benefit from these
efforts.  Executive also acknowledges that Executive’s knowledge and use of the
Company’s business strategies, Trade Secret and Confidential Information,
customer relationships, goodwill, and employee relationships to compete against
the Company in an unrestricted manner would be unfair and extremely detrimental
to the Company.  Accordingly, for these legitimate business reasons, Executive
acknowledges the Company’s need to protect its Trade Secret and Confidential
Information and business interests by reasonably restricting Executive’s ability
to compete with the Company on a limited basis to the extent permitted by law.

(b)        Definitions.  For purposes of this Agreement, the Parties agree that
the following terms shall apply:

i.          “Affiliate” means, as to any person or entity, any other person or
entity (i) that directly or indirectly controls, is controlled by, or is under
direct or indirect common control with, such person or entity, or (ii) that has
the power directly or indirectly to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting securities, by contract, or otherwise;

ii.         “Competitive Capacity” means performing the same or similar duties
to those performed by Executive on behalf of the Company at any time during the
twenty-four month (24-month) period preceding Executive’s Termination Date;

iii.        “Competitive Products” means any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service that is distributed, developed, or
provided by the Company;

iv.        “Competitor” means any person or entity that offers or is actively
planning to offer any Competitive Products;

v.         “Customer Base” means all accounts, clients, vendors, or customers
with whom the Company had material contact within the Geographic Territory, and
all prospective accounts, clients, vendors, or customers contacted by Executive
or to whom Executive





Page 10 of 31




had direct access at any time during the twenty-four month (24-month) period
preceding Executive’s Termination Date;

vi.        “Geographic Territory” means anywhere that the Company does business,
including, but not limited to, developing, marketing, or selling its products,
or had active plans to do business during Executive’s employment with the
Company;

vii.       “Non-Compete Period” shall include the period of Executive’s
employment with the Company, as well as a period of twelve (12) months after
such employment is terminated, regardless of the reason for such termination;

viii.      “Non-Solicitation Period” shall include the period of Executive’s
employment with the Company, as well as a period of twenty-four (24) months
after such employment is terminated, regardless of the reason for such
termination; and

ix.        “Directly or indirectly” shall be construed such that the covenants
in this Agreement shall apply equally to Executive whether conduct is performed
individually, through other individuals, or as a partner, shareholder, officer,
director, manager, employee, salesman, independent contractor, broker, agent, or
consultant for any other individual, partnership, firm, corporation, company, or
other entity.

(c)        Non-Solicitation.  During the Non-Solicitation Period, to the fullest
extent permitted by law, Executive agrees not to directly or indirectly engage
in the following prohibited conduct: for or on behalf of any Competitor or
relating to any Competitive Products, solicit, offer products or services to, or
accept orders from, or otherwise transact any competitive business with, any
member of the Customer Base or any person or entity about whom Executive
possessed, or had access to Trade Secret and Confidential Information; attempt
to entice or otherwise cause any third party to withdraw, curtail, or cease
doing business with the Company, specifically including customers, vendors, and
clients, especially when such activities will involve the inevitable use of, or
near-certain influence by Executive’s knowledge of, Trade Secret and
Confidential Information disclosed to Executive during the course of employment
with the Company; disclose to any person or entity the identities, contact
information, or preferences of any customers of the Company, or the identity of
any other persons or entities having business dealings with the Company; induce
any individual who has been employed by or has provided services to the Company
within the twelve month (12-month) period immediately preceding Executive’s date
of separation from the Company to terminate such relationship with the Company;
assist, coordinate, or otherwise offer employment to, accept employment
inquiries from, or employ any individual who is or had been employed by the
Company at any time within the twelve-month (12-month) period immediately
preceding such offer or inquiry; communicate or indicate in any way to any
customer, client, or vendor of the Company, prior to Executive’s formal
separation from the Company, any interest, desire, plan, or decision to separate
from the Company; or otherwise attempt to directly or indirectly interfere with
the Company’s business or its relationship with its employees, consultants,
vendors, independent contractors, or customers.  Executive acknowledges that the
duration and obligations of this Section 9  are reasonably limited and necessary
to protect the Company consistent with provisions of Colorado law relating to
restrictive covenants and the protection of trade secrets.





Page 11 of 31




(d)        Non-Compete.  By virtue of Executive’s executive role with the
Company and for the purpose of protecting the Company’s trade secrets, as a
condition of employment and to the fullest extent permitted by law, Executive
agrees during the Non-Compete Period not to, directly or indirectly,  act in any
Competitive Capacity or adverse to the Company or engage in the following
competitive activities: own, manage, operate, control, be employed by (whether
as an employee, director, consultant, independent contractor, or otherwise, and
whether or not for compensation), or render services in any capacity to a
Competitor within the Geographic Territory, especially when such competitive
activities will involve the inevitable use of, or near-certain influence by
Executive’s knowledge of, Trade Secret and Confidential Information disclosed to
Executive during the course of employment with the Company; either for
Executive’s own benefit or for or on behalf of any Competitor, within the
Geographic Territory or concerning the Customer Base, engage in the research,
development, production, sale, or distribution of any Competitive Products; or
market, sell, or otherwise offer or provide any Competitive Products within the
Geographic Territory.  Executive acknowledges that the duration and obligations
of this Section 9  are reasonably limited and necessary to protect the Company
consistent with Colorado law relating to restrictive covenants and the
protection of trade secrets.

(e)        Survival of Restrictive Covenants.  To the extent permitted by law,
the restrictive covenants set forth in this Agreement shall survive the
termination of this Agreement and the termination of Executive’s employment for
any reason.  Executive’s obligations hereunder are independent and separate
covenants undertaken by Executive for the benefit of the Company, and any
alleged breach by the Company of any contractual, statutory, or other obligation
shall not excuse or terminate Executive’s obligations hereunder or otherwise
preclude the Company from seeking injunctive or other relief.

(f)        Notice of Restrictions.  Executive hereby agrees that prior to
accepting employment with any other person or entity during the Non-Solicitation
Period or Non-Compete Period, Executive shall provide such prospective employer
with written notice of Section 8 and this Section 9, with a copy of such notice
delivered promptly to the Company.  Executive acknowledges and agrees that the
Company may also provide such notice to any future employer of Executive during
the Non-Solicitation Period and Non-Compete Period.

(g)        Specific Enforcement and Injunctive Relief.  Executive acknowledges
and agrees that: (i) the purposes of the foregoing covenants, including without
limitation the Non-Solicitation and Non-Compete covenants  of Sections 9(c) and
9(d), are to protect the goodwill, legitimate business interests, and Trade
Secret and Confidential Information of the Company, its Affiliates, and its
business partners; and (ii) because of the nature of the business in which the
Company and its Affiliates are engaged, and because of the nature of the Trade
Secret and Confidential Information to which Executive has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company and its Affiliates in the event Executive breached any of the covenants
of Section 8 or this Section 9.  Executive understands that these covenants may
limit Executive’s ability to earn a livelihood in a Competing Business during
the Non-Compete Period; however, Executive acknowledges that the Company would
be irreparably injured by a violation of Section 8 or this Section 9, and that
it is impossible to measure in money the damages that will accrue to the Company
by reason of a failure by Executive to perform any of Executive’s obligations
under Section 8 or this Section 9.  Accordingly, in addition to other remedies
that may be available (including, without limitation, termination of the
obligation for the





Page 12 of 31




Company to pay compensation or benefits hereunder due to Executive’s failure to
comply in all material respects with the restrictive covenants in Section 8,
 9(c) or 9(d)), the Company and its Affiliates shall be entitled to specific
performance and other necessary and appropriate injunctive relief, without the
requirement to post a bond.  Further, if the Company or its Affiliates institute
any action or proceeding to enforce any of the provisions of Section 8 or this
Section 9, to the extent permitted by applicable law, Executive hereby waives
the claim or defense that the Company or its Affiliates have an adequate remedy
at law other than injunctive relief, and Executive shall not urge in any such
action or proceeding the defense that any such remedy exists at law.

(h)        Severability and Continuation.  If any of the covenants set forth in
Section 8 or this Section 9 are finally held to be invalid, illegal, or
unenforceable (whether in whole or in part), such covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality,
or unenforceability, and the remaining covenants shall not be affected thereby
and shall remain in full force and effect.  Any termination of Executive’s
services or of this Agreement shall have no effect on the continuing operation
of Section 8 or this Section 9, which shall survive in accordance with their
terms.

(i)         Continued Cooperation.  During the Employment Period and following
the cessation of Executive’s employment for any reason, Executive shall, upon
reasonable notice, (i) furnish such information and assistance to the Company
and/or its respective Affiliates, as may reasonably be requested by the Company
or such Affiliates, with respect to any matter, project, initiative, or effort
for which Executive is or was responsible or has relevant knowledge or had
substantial involvement in while employed by the Company under this Agreement,
and (ii) cooperate with the Company and their respective Affiliates during the
course of all third-party proceedings arising out of the Company, or the
Company’s and its respective Affiliates’ business, about which Executive has
knowledge or information.

(j)         Intellectual Property Ownership.

i.            Assignment.  As between the Company and Executive, Executive
agrees that all right, title, and interest in and to any and all copyrightable
material, notes, records, drawings, designs, logos, inventions, improvements,
developments, discoveries, ideas, and trade secrets conceived, discovered,
authored, invented, developed, or reduced to practice by Executive, solely or in
collaboration with others, during the period of time Executive has in the employ
of the Company, including any past time, (including during Executive’s off-duty
hours), or with the use of the Company’s equipment, supplies, facilities, or
Company Trade Secret and Confidential Information, and any copyrights, patents,
trade secrets, mask work rights, or other intellectual property rights relating
to the foregoing, except as provided in Section 9(j)(vii) below (collectively,
“Inventions”), are the sole property of the Company.  Executive also agrees to
promptly make full written disclosure to the Company of any and all Inventions,
and to deliver and irrevocably assign fully to the Company all of Executive’s
right, title, and interest in and to Inventions upon their creation.  Executive
agrees that this assignment includes a present conveyance to the Company of
ownership of Inventions that are not yet in existence.  Executive further
acknowledges that all original works of authorship that are made by Executive
(solely or jointly with others) within the scope of and during the period of
Executive’s employment with the Company and that are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act.  Executive understands and agrees that the decision whether or
not to





Page 13 of 31




commercialize or market any Inventions is within the Company’s sole discretion
and for the Company’s sole benefit, and that no royalty or other consideration
will be due to Executive as a result of the assignment herein or the Company’s
efforts to commercialize or market any such Inventions.

ii.            Pre-Existing Materials.  Executive agrees to inform the Company,
in writing, before incorporating any inventions, discoveries, ideas, original
works of authorship, developments, improvements, trade secrets, or other
proprietary information or intellectual property rights owned by Executive or in
which Executive has an interest prior to, or separate from, Executive’s
employment with the Company, including, without limitation, any inventions that
meet the criteria set forth in Section 9(j)(vii) below (“Prior Inventions”),
into any Invention or otherwise utilizing any Prior Invention in the course of
Executive’s employment with the Company.  The Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable worldwide
license (with the right to grant and authorize sublicenses) to make, have made,
use, import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit any and all such
incorporated or utilized Prior Inventions, without restriction, including,
without limitation, as part of, or in connection with, such Invention, and to
practice any method related thereto.  Executive will not incorporate any
inventions, discoveries, ideas, original works of authorship, developments,
improvements, trade secrets, or other proprietary information or intellectual
property rights owned by any third party into any Invention without prior
written consent of the Company and such third party.  Executive has attached a
list hereto as Exhibit A describing all Prior Inventions that relate to the
Company’s current or anticipated business, products, or research and development
or, if no such list is attached, Executive represents and warrants that there
are no such Prior Inventions.  Furthermore, Executive represents and warrants
that if any Prior Inventions are included on Exhibit A, they will not materially
affect Executive’s ability to perform all obligations under this Agreement.

iii.           Moral Rights.  The assignment by Executive to the Company of
Inventions under Section 9(j)(i) above includes all rights of attribution,
paternity, integrity, modification, disclosure, and withdrawal, and any and all
other rights throughout the world that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively, “Moral
Rights”).  To the extent that any Moral Rights cannot be assigned under
applicable law, Executive hereby waives and agrees not to enforce any and/or all
such Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

iv.           Maintenance of Records.  Executive agrees to keep and maintain
adequate, current, accurate, and authentic written records of all Inventions
made by Executive (whether solely or jointly with others) during the term of
Executive’s employment with the Company.  The records will be in the form of
notes, sketches, drawings, electronic files, reports, and/or any other format
that may be specified by the Company.  As between the Company and Executive, the
records are and will be available to and remain the sole property of the Company
at all times.

v.            Further Assurances.  Executive agrees to assist the Company, or
its designee, at the Company’s expense, in every reasonable way to secure the
Company’s rights in the Inventions in any and all countries, including by
disclosing to the Company all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
and all other instruments that the Company shall deem proper or necessary in
order





Page 14 of 31




to apply for, register, obtain, maintain, defend, and enforce such rights, and
in order to deliver, assign, and convey to the Company, its successors, assigns,
and nominees the sole and exclusive rights, title, and interest in and to all
Inventions, and by testifying in a suit or other proceeding relating to such
Inventions.  Executive further agrees that Executive’s obligations under this
Section 9(j)(v) shall continue after the termination of this Agreement.

vi.           Attorney-in-Fact.  Executive agrees that, if the Company is unable
because of Executive’s unavailability, mental, or physical incapacity, or for
any other reason, to secure Executive’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 9(j)(i)  above, then Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers and agents as
Executive’s agent and attorney-in-fact, to act for and on Executive’s behalf to
execute and file any papers and oaths, and to do all other lawfully permitted
acts with respect to such Inventions to further the prosecution and issuance of
patents, copyright, and mask work registrations with the same legal force and
effect as if executed by Executive.  This power of attorney shall be deemed
coupled with an interest and shall be irrevocable.

vii.          Exception to Assignments.   EXECUTIVE UNDERSTANDS THAT THE
PROVISIONS OF THIS AGREEMENT REQUIRING ASSIGNMENT OF INVENTIONS (AS DEFINED
UNDER SECTION 9(j) ABOVE) TO THE COMPANY DO NOT APPLY TO ANY INVENTION THAT
EXECUTIVE DEVELOPS ENTIRELY ON EXECUTIVE’S OWN TIME WITHOUT USING THE COMPANY’S
EQUIPMENT, SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION (AN “OTHER
INVENTION”), EXCEPT FOR THOSE OTHER INVENTIONS THAT EITHER (I) DIRECTLY RELATE
AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF SUCH OTHER INVENTION TO
THE COMPANY’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT OF THE COMPANY OR (II) RESULT FROM ANY WORK THAT EXECUTIVE PERFORMED
FOR THE COMPANY.  EXECUTIVE WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY
INVENTIONS THAT EXECUTIVE BELIEVES CONSTITUTES AN OTHER INVENTION AND IS NOT
OTHERWISE DISCLOSED ON EXHIBIT A TO PERMIT A DETERMINATION OF OWNERSHIP BY THE
COMPANY.  ANY SUCH DISCLOSURE WILL BE RECEIVED IN CONFIDENCE.  EXECUTIVE AGREES
THAT EXECUTIVE WILL NOT INCORPORATE, OR PERMIT TO BE INCORPORATED, ANY OTHER
INVENTION OWNED BY EXECUTIVE OR IN WHICH EXECUTIVE HAS AN INTEREST INTO A
COMPANY PRODUCT, PROCESS, OR SERVICE WITHOUT THE COMPANY’S PRIOR WRITTEN
CONSENT.  NOTWITHSTANDING THE FOREGOING SENTENCE, IF, IN THE COURSE OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE INCORPORATES INTO A COMPANY
PRODUCT, PROCESS, OR SERVICE AN OTHER INVENTION OWNED BY EXECUTIVE OR IN WHICH
EXECUTIVE  HAS AN INTEREST, EXECUTIVE HEREBY GRANTS TO THE COMPANY A
NONEXCLUSIVE, ROYALTY-FREE, FULLY PAID-UP, IRREVOCABLE, PERPETUAL, TRANSFERABLE,
SUBLICENSABLE, WORLDWIDE LICENSE TO REPRODUCE, MAKE DERIVATIVE WORKS OF,
DISTRIBUTE, PERFORM, DISPLAY, IMPORT, MAKE, HAVE MADE, MODIFY, USE, SELL, OFFER
TO SELL, AND EXPLOIT IN ANY OTHER WAY SUCH OTHER INVENTION AS PART OF OR IN
CONNECTION





Page 15 of 31




WITH SUCH PRODUCT, PROCESS, OR SERVICE, AND TO PRACTICE ANY METHOD RELATED
THERETO.

10.       Release of Claims.  Executive acknowledges that she has been employed
by the Company since September 19, 2017, and that the term of employment under
this Agreement is a continuation of such employment.  As a condition of
continued employment, and in consideration for the same and for the amounts to
be paid under this Agreement, Executive agrees that, except as otherwise set
forth in this Agreement, on behalf of Executive, Executive’s heirs, successors,
and assigns, Executive fully and forever releases and discharges Employer and
TriNet HR III, Inc. and their affiliates, officers, agents, administrators,
servants, employees, attorneys, successors, parent, subsidiaries, assigns, and
affiliates (collectively the “Released Parties” or, each individually a
“Released Party”) of and from any and all claims, causes of action, and
liabilities, whether individually or part of a class action, occurring prior to
the Effective Date and arising out of or relating in any way to Executive’s
employment with Employer, including, but not limited to, the recruitment to,
offer of, terms and conditions of, and termination of Executive’s employment
with Employer.  Executive understands and agrees that this Section 10 of this
Agreement is a full and complete waiver and release of all claims, including,
but not limited to, claims arising under Title VII of the 1964 Civil Rights Act,
as amended; the Civil Rights Act of 1991; the Civil Rights Acts of 1866 and
1871; 42 U.S.C. §§ 1981, 1982, 1983 and 1985; the Americans with Disabilities
Act of 1990; the Fair Labor Standards Act of 1938; the Employee Retirement
Income Security Act of 1974, as amended; the Age Discrimination in Employment
Act of 1967, as amended; the Older Workers Benefit Protection Act of 1990; the
Equal Pay Act of 1963; the Family and Medical Leave Act of 1993; the Pregnancy
Discrimination Act of 1978; the Rehabilitation Act of 1973; the Sarbanes-Oxley
Act of 2002; the Consumer Financial Protection Act of 2010, and Section 1057 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd
Frank”); the Colorado Anti-Discrimination Act (Colo. Rev. Stat. § 24-34-301 et
seq.); the Colorado Lawful Off-Duty Activities law; Colorado Equal Pay Law
(Colo. Rev. Stat. § 8-5-101 et seq.) and or any other federal, state, local or
common law, statute, decision, order, policy, or regulation establishing or
relating to claims or rights of employees, including, but not limited to, any
and all claims alleging for compensation, damages, tort claims, breach of
express or implied employment contract (including claims arising out of the
Employment Agreement or related to any applicable sales commission plan or
incentive compensation plan), breach of duty of good faith, breach of implied
covenant of good faith and fair dealing, discrimination, harassment,
retaliation, wrongful discharge, intentional and negligent infliction of
emotional distress, outrageous conduct, intentional interference with contract
or prospective business advantage, defamation, discharge in violation of public
policy, and for any other damages or injuries incurred on the job, in relation
to the Executive’s employment or incurred as a result of loss of employment
(collectively “Released Claims”).  To the extent permitted by law, Executive
also promises never directly or indirectly to bring or participate in an action
against any of the Released Parties under California Business & Professions Code
Section 17200 or any unfair competition law of any jurisdiction.

10.1     Claims Not Released.  This Agreement does not limit or otherwise affect
Executive’s right to file a charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board (“NLRB”),
the Occupational Safety and Health Administration (“OSHA”), the Securities and
Exchange Commission (“SEC”) or any other federal, state, or local government
agency or commission (“Government Agency”).  Executive is not waiving any rights
that Executive may have to: (a) Executive’s own vested





Page 16 of 31




accrued employee benefits under Employer’s health, welfare, or retirement
benefit plans as of the Separation Date; (b) benefits and/or the right to seek
benefits under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement; (d) enforce this Agreement; (e) challenge the validity of this
Agreement; and/or (f) assert any rights or claims that may arise after the
Effective Date of this Agreement.  Employer is also not waiving any rights under
subparts (c), (d), (e), and (f) of this Section 10.1.

10.2     Governmental Agencies.  Nothing in this Agreement prohibits or prevents
Executive, or the Company, from participating, testifying, or assisting in any
investigation, hearing, or other proceeding before any Government Agency, the
United States Congress, and any Inspector General of any United States federal
agency, or making other disclosures that are protected under the whistleblower
provisions of any federal, state or local law or regulation.  However, unless
prohibited by law or regulation, Executive agrees that if such an administrative
claim is made by Executive (or Executive’s heirs, successors, and assigns),
Executive (and Executive’s heirs, successors, and assigns) shall not be entitled
to recover any individual monetary relief or other individual remedies;
provided, however, that this waiver is not intended to prohibit the provision of
information to the SEC (or other Government Agency) or the receipt of any
monetary award authorized by Section 21F-17 of Dodd Frank.

10.3     Waiver.  In granting the release herein, Executive understands that
this Agreement includes a release of all claims known or unknown.  In giving
this release, which includes claims which may be unknown to Executive at
present, Executive acknowledges that Executive has read and understands Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in [her] favor at the time of executing the release, which if known by [her]
must have materially affected [her] settlement with the debtor.”  Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
release of any unknown or unsuspected claims Executive may have against the
Released Parties.

10.4     Warranty.  Executive specifically represent that she is not aware of
any facts that might support a claim, charge, complaint, proceeding,
administrative action or lawsuit against any of the Released Parties in any
state or federal court or any local, state or federal agency, commission,
office, bureau, department, division, or board based upon any event(s) relating
to her relationship with the Released Parties occurring prior to the Effective
Date of this Agreement.

11.       Section 409A of the Code.  This Agreement is intended to comply with
the requirements of Section 409A of the Code (including the exceptions thereto),
to the extent applicable, and the Company shall administer and interpret this
Agreement in accordance with such requirements.  If any provision contained in
this Agreement conflicts with the requirements of Section 409A of the Code (or
the exemptions intended to apply under this Agreement), this Agreement shall be
deemed to be reformed to comply with the requirements of Section 409A of the
Code (or the applicable exemptions thereto).  Notwithstanding anything to the
contrary herein, for purposes of determining Executive’s entitlement to the
payment or receipt of amounts or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code, Executive’s
employment shall not be deemed to have terminated unless and until





Page 17 of 31




Executive incurs a “separation from service” as defined in Section 409A of the
Code.  Reimbursement of any expenses provided for in this Agreement shall be
made promptly upon presentation of documentation in accordance with the
Company’s policies with respect thereto as in effect from time to time (but in
no event later than the end of the calendar year following the year such
expenses were incurred); provided, however, that in no event shall the amount of
expenses eligible for reimbursement hereunder during a calendar year affect the
expenses eligible for reimbursement in any other taxable year.  Notwithstanding
anything to the contrary herein, if a payment or benefit under this Agreement
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code is payable or provided due to a “separation from
service” for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments
to specified employees upon a separation from service) and Executive is
determined to be a “specified employee” (as determined under Treas. Reg. §
1.409A-1(i) and related Company procedures), such payment shall, to the extent
necessary to comply with the requirements of Section 409A of the Code, be made
on the date that is six (6) months after the date of Executive’s separation from
service (or, if earlier, the date of Executive’s death).  Any installment
payments that are delayed pursuant to this Section 10 shall be accumulated and
paid in a lump sum on the first (1st)  day of the seventh (7th)  month following
the date of Executive’s separation from service (or, if earlier, upon
Executive’s death), and the remaining installment payments shall begin on such
date in accordance with the schedule provided in this Agreement.  The Severance
Benefits are intended not to constitute deferred compensation subject to
Section 409A of the Code to the extent such Severance Benefits are covered by
(a) the “short-term deferral exception” set forth in Treas. Reg. §
1.409A-1(b)(4), (b) the “two times severance exception” set forth in Treas. Reg.
§ 1.409A-1(b)(9)(iii), or (c) the “limited payments exception” set forth in
Treas. Reg. § 1.409A-1(b)(9)(v)(D).  The short-term deferral exception, the two
times severance exception and the limited payments exception shall be applied to
the Severance Benefits in order of payment in such manner as results in the
maximum exclusion of such Severance Benefits from treatment as deferred
compensation under Section 409A of the Code.  Each installment of the Severance
Benefits and any other payments or benefits that constitute nonqualified
deferred compensation within the meaning of Section 409A of the Code shall be
deemed to be a separate payment for purposes of Section 409A of the Code.  In no
event may Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement.

12.       Additional Termination and Suspension Provisions.

(a)        If, after the Effective Date, any regulation applicable to the
Company is amended or modified, or if any new regulation applicable to the
Company becomes effective, and such amended, modified, or new regulation
requires the inclusion in this Agreement of a provision not presently included
in this Agreement, then the foregoing provisions of this Section shall be deemed
amended to the extent necessary to give effect in this Agreement to any such
amended, modified, or new regulation.

(b)        If, after the Effective Date, any regulation applicable to the
Company is amended or modified, or if any new regulation applicable to the
Company becomes effective, and such amended, modified, or new regulation permits
the exclusion of a limitation in this Agreement on the payment to Executive of
an amount or benefit provided for presently in this Agreement, then the
foregoing provisions of this Section shall be deemed amended to the extent
permissible





Page 18 of 31




to exclude from this Agreement any such limitation previously required to be
included in this Agreement by a regulation prior to its amendment, modification,
or repeal.

13.       Arbitration.  Any claim, dispute, or controversy arising out of,
under, in connection with, or relating to this Agreement or the breach,
termination, enforcement, interpretation, or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate in
Section 13, shall be submitted to binding arbitration before one JAMS arbitrator
in Denver, Colorado, in accordance with the JAMS Employment Arbitration Rules
and Procedures.  A Party shall initiate the arbitration process by delivering a
written request for arbitration to the other Party within the time limits that
would apply to the filing of a civil complaint in Colorado state court.  A late
arbitration request will be void.  If Executive and the Company are unable to
agree upon a single neutral arbitrator within a period of ten (10) calendar days
from receipt of a written request for arbitration, the Company will obtain a
list of arbitrators from JAMS.  An arbitrator shall thereafter be selected off
of this list using the process of alternate strikes, with Executive having the
first strike.  The arbitrator shall determine the prevailing party in the
arbitration, and the arbitrator’s decision shall be final and binding only on
the Parties to this Agreement.  All administrative expenses of arbitration
(e.g., arbitrator’s fees, court reporter fees, etc.) will be borne equally by
the adverse Parties.  The arbitrator shall have the authority to order any legal
and equitable remedy which would be available in a civil or administrative
action on the claim(s) at issue, including an award of attorneys’ fees and
costs.  Except as may be otherwise provided by the arbitrator, each Party shall
bear its own respective attorneys’ fees and costs.  Any judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  This clause shall not preclude the Parties from seeking provisional
remedies, including temporary restraining orders and injunctive relief, in aid
of arbitration from a court of competent jurisdiction.  THIS ARBITRATION
PROVISION IS A WAIVER OF ALL RIGHTS TO A CIVIL JURY OR BENCH TRIAL, TO THE
EXTENT ALLOWED BY LAW.

14.       Indemnification and Insurance.  The Parties acknowledge that the
Parties have executed an Indemnification Agreement, which shall not be
superseded by this Agreement.  To the extent that the Company provides its
senior executive officers with coverage under a directors’ and officers’
liability insurance policy, the Company shall provide such coverage to Executive
on substantially the same basis.

15.       Notices.  The persons or addresses to which notices, mailings, or
deliveries shall be made may change from time to time by notice given pursuant
to the provisions of this Section.  Any notice or other communication given
pursuant to the provisions of this Section shall be deemed to have been given
(a) if sent by messenger, upon personal delivery to the Party to whom the notice
is directed; (b) if sent by reputable overnight courier, one (1) business day
after delivery to such courier; (c) if sent by facsimile or email, on the date
it is actually received; and (d) if sent by mail, three (3) business days
following deposit in the United States mail, properly addressed, postage
prepaid, certified or registered mail with return receipt requested.  All
notices required or permitted to be given hereunder shall be addressed as
follows (except as may be provided by written notice from one Party to the
other):





Page 19 of 31




 

 

 

 

 

If to Executive:

Holli Cherevka

To the address specified in the payroll records of the Company, as provided to
the Company by Executive.

If to the Company:

Ampio Pharmaceuticals, Inc.

373 Inverness Parkway, Suite 200, Englewood, CO 80112

Attention:  Chief Executive Officer

 

16.       Amendment.  No modifications of this Agreement shall be valid unless
made in writing and signed by both Parties.

17.       Miscellaneous.

(a)        Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon Executive, Executive’s legal representatives, heirs, and
estate and intestate distributees, as well as the Company and its successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of the Company may be sold or
otherwise transferred.  Any such successor of the Company shall be deemed to
have assumed this Agreement and to have become obligated hereunder to the same
extent as the Company and Executive’s obligations hereunder shall continue in
favor of such successor.

(b)        Severability.  The terms of this Agreement are severable.  If any
part of this Agreement is determined to be illegal, invalid, or unenforceable,
the remaining parts shall not be affected thereby and the illegal,
unenforceable, or invalid part(s) shall be deemed not to be part of this
Agreement and the remaining provisions shall continue in full force and
effect.  The Parties further agree that any such void or unenforceable
provision(s) of this Agreement may be replaced with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business, or
other purposes of the unenforceable provision(s).

(c)        Waiver.  Failure to insist upon strict compliance with any terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition.  A waiver of any provision of this Agreement must be
made in writing, designated as a waiver, and signed by the Party against whom
its enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

(d)        Counterparts.  This Agreement may be executed in two or more
counterparts by original signature, facsimile, or any generally accepted
electronic means (including transmission of a PDF containing executed signature
pages), each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.





Page 20 of 31




(e)        Governing Law.  This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Colorado, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.

(f)        Withholding.  The Company may withhold from any amounts payable to
Executive hereunder all federal, state, city, or other taxes that the Company
may reasonably determine are required to be withheld pursuant to any applicable
law or regulation (it being understood that Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(g)        Headings and Construction.  The headings of sections in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning of any Section.  Any reference to a Section number shall refer to a
Section of this Agreement, unless otherwise specified.  The language in all
parts of this Agreement shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against any of the Parties.  The
Company and Executive each acknowledge the opportunity to be represented by
counsel in connection with this Agreement and the matters contemplated by this
Agreement, and that, accordingly, no part of this Agreement should be construed
against either Party based on authorship.

(h)        Entire Agreement.  Except as specifically provided herein, this
Agreement contains the entire agreement of the Parties relating to the subject
matter hereof, and supersedes in its entirety any and all prior agreements,
understandings, or representations relating to the subject matter hereof.

(i)         Attorneys’ Fees.  Each Party shall bear its own attorneys’ fees in
the preparation and review of this Agreement.  Should suit or action be
instituted to enforce any provision of this Agreement, the prevailing Party
shall be entitled to recover its costs and reasonable attorneys’ fees.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
Executive has hereunto set Executive’s hand, all as of the Effective Date
specified above.

 

 

 

 

 

Ampio Pharmaceuticals, Inc.

 

 

 

 

By:

/s/ Michael Macaluso

 

Name: Michael Macaluso

 

Title: Chief Executive Officer

 

 

 

Date:

September 16, 2019

 

 

 

Executive

 

/s/ Holli Cherevka

 

Holli Cherevka

 

 

 

Date:

September 16, 2019

 





Page 21 of 31




Exhibit A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

 

 

 

 

Title

 

Date

 

Identifying Number or Brief
Description

 

___ No inventions or improvements

 

 

___ Additional Sheets Attached

 

 

 

 

 

Date:

September 16, 2019

 

/s/ Holli Cherevka

 

 

 

 

Holli Cherevka

 

 

 

 

 

 





Page 22 of 31




Exhibit B

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (“Agreement”) is made by and between Ampio
Pharmaceuticals, Inc., together with its affiliates, shareholders, directors,
officers, employees, representatives, predecessors, successors, and assigns
(collectively referred to herein as “Employer” or “Released Parties”), and Holli
Cherevka, an individual (“Executive”) (collectively the “Parties,” or, each
individually, a “Party”).

RECITALS

A.        WHEREAS, Employer and Executive are parties to an Employment
Agreement, dated as of July [___], 2019 (the “Employment Agreement”), pursuant
to which Executive is eligible, subject to the terms and conditions set forth in
the Employment Agreement, to receive certain compensation and benefits in
connection with certain terminations of Executive’s services to the Company.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants in
this Agreement, in consideration of the Company agreeing to provide the
compensation and benefits under Section 6(a)(ii)(B), 6(a)(ii)(C) or Section
6(a)(iii) of the Employment Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

AGREEMENT

1.0       Separation of Employment.  Employer and Executive agree that
Executive’s last day of employment will be ______________ (“Separation
Date”).  To assist Executive in Executive’s employment transition, Employer will
voluntarily provide Executive with severance pay in exchange for execution of
this Agreement and for agreement to the terms set forth herein.

1.1       Effective Date and Revocation Period.  This Agreement shall become
effective on the date on which it is signed by both Parties (the “Effective
Date”).

2.0       Compensation.

2.1       Severance Pay.  Employer agrees to provide Executive with severance
pay in the amount of $_______________ U.S. Dollars, less applicable statutory
wage deductions, taxes, and any deductions (excluding employee benefits
deductions) which Executive has authorized (“Severance Pay”), on or within five
(5) days of the Effective Date of this Agreement.  The Severance Pay will be in
the form that Executive typically receives salary payments from Employer.

2.2       Wage Acknowledgement.  Beyond payments described in this Agreement,
Executive acknowledges that, as of the Effective Date, Executive has received
all outstanding compensation and accrued but unused vacation or paid time off,
if any and applicable, and





Page 23 of 31




Employer owes Executive no further compensation, reimbursement, or other
remuneration of any type except as provided in this Agreement for any such time.

2.3       Medical Benefits.  Executive’s medical benefits, if any, shall
continue through the end of the month in which Executive’s employment
ends.  Thereafter, Executive may also be eligible to continue these benefits
through COBRA, at Executive’s sole expense.  More information regarding COBRA
will follow under separate cover from Employer’s COBRA administrator.

2.4       Tax Liability.  In accordance with the terms of the Severance Pay, the
Parties agree to make all necessary and usual reports to the Internal Revenue
Service, state taxing authorities, and any similar agencies and to perform all
withholdings normally applicable to the type and amount of payment the Executive
is to receive as a result of this Agreement.  Executive understands and agrees
that any and all federal, state, or local tax liability that may be due or
become due because of the Severance Pay is Executive’s sole responsibility, and
that Executive will pay any such taxes that may be due or become due, and
Executive agrees to bear all tax consequences, if any, attendant upon the
payment of the above-recited sums.  Executive further agrees to indemnify,
defend, and hold Employer harmless from, any actions, proceedings, claims,
judgments, settlements, and/or demands for the payment of any taxes, interest,
penalties, levies, or assessments applicable to the Severance Pay under this
Agreement.  Employer makes no representation as to the taxability of the amounts
paid to Executive.

2.5       Section 409A.  All amounts payable under this Agreement are intended
to comply with the “short term deferral” exception from Section 409A of the
Internal Revenue Code (“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4)
(or any successor provision) or the separation pay plan exception specified in
Treas. Reg. § 1.409A-1(b)(9) (or any successor provision), and shall be
interpreted in a manner consistent with those exceptions.  Each payment of
Severance Pay under the Agreement shall be treated as a separate payment of
compensation for purposes of applying Section 409A.

3.0       Sufficiency of Consideration.  Employer and Executive specifically
agree that the consideration provided to Executive pursuant to this Agreement is
good and sufficient consideration for this Agreement and the releases and other
covenants and promises made by Executive pursuant to this Agreement.  Executive
further understands and agrees that the consideration Executive is receiving in
exchange for executing this Agreement is greater than that to which Executive
would otherwise be entitled to in the absence of this Agreement.  Should any
third party, including any state or federal agency, bring any action or claim
against Employer or any of the Released Parties on Executive’s behalf, Executive
acknowledges and agrees that this Agreement provides full monetary relief and
Executive will not accept any other relief, except as provided in Section 4.3
below.

4.0       General Release of Claims.  In consideration of the promises and
covenants made by Employer in this Agreement, and in consideration of the
Severance Pay to be paid under this Agreement, Executive agrees:

4.1       Full and Final Release.  Except as otherwise set forth in this
Agreement, on behalf of Executive, and Executive’s heirs, successors, and
assigns, Executive fully and forever





Page 24 of 31




releases and discharges the Released Parties from any and all claims, causes of
action, and liabilities, whether individually or part of a class action,
occurring prior to the Effective Date and arising out of or relating in any way
to Executive’s employment with Employer, including, but not limited to, the
recruitment to, offer of, terms and conditions of, and termination of
Executive’s employment with Employer.  Executive understands and agrees that
this Agreement is a full and complete waiver and release of all claims,
including, but not limited to, claims arising under Title VII of the 1964 Civil
Rights Act, as amended; the Civil Rights Act of 1991; the Civil Rights Acts of
1866 and 1871; 42 U.S.C. §§ 1981, 1982, 1983 and 1985; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act of 1938; the Employee
Retirement Income Security Act of 1974, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Older Workers Benefit Protection Act of
1990; the Equal Pay Act of 1963; the Family and Medical Leave Act of 1993; the
Pregnancy Discrimination Act of 1978; the Rehabilitation Act of 1973; the
Sarbanes-Oxley Act of 2002; the Consumer Financial Protection Act of 2010, and
Section 1057 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd Frank”); the Colorado Anti-Discrimination Act; the Colorado Labor
Code; Colorado’s Minimum Wages of Workers Act; the Colorado Wage Equality
Regardless of Sex Act; the Colorado Labor Peace Act; Colorado’s Minimum Wage
Orders; the Colorado Military Leave/Re-Employment Rights law; the Colorado Job
References/Blacklisting law; the Colorado Lawful Off-Duty Activities law; the
Colorado Domestic Violence Leave law; the Colorado Parental School Involvement
Leave law; the Colorado Equal Pay Law; and/or any other federal, state, local,
or common law, statute, decision, order, policy, or regulation establishing or
relating to claims or rights of employees, including, but not limited to, any
and all claims alleging for compensation, damages, tort, breach of express or
implied employment contract, breach of duty of good faith, discrimination,
harassment, wrongful discharge, retaliation, intentional and negligent
infliction of emotional distress, outrageous conduct, intentional interference
with contract or prospective business advantage, defamation, and for any other
damages or injuries incurred on the job, in relation to the Executive’s
employment or incurred as a result of loss of employment (collectively “Released
Claims”).  To the extent permitted by law, Executive also promises never
directly or indirectly to bring or participate in any action against any of the
Released Parties under California Business & Professions Code Section 17200 or
any unfair competition law of any jurisdiction.

4.2       Claims Not Released.  Excluded from the Released Claims under this
Agreement are claims that cannot be waived or released by applicable law.  This
Agreement does not limit or otherwise affect Executive’s right to file a charge
or complaint with the Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”), the Occupational Safety and Health
Administration (“OSHA”), the Securities and Exchange Commission (“SEC”) or any
other federal, state, or local government agency or commission (“Government
Agency”).  Executive is not waiving any rights that Executive may have to: (a)
Executive’s own vested and accrued Executive benefits under Employer’s health,
welfare, or retirement benefit plans as of the Separation Date; (b) benefits
and/or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; (d) enforce this Agreement; (e) challenge the
validity of this Agreement; and/or (f) assert any rights or claims that may
arise after the Effective Date of this Agreement.  Employer is also not waiving
any rights under subparts (c), (d), (e), and (f) of this Section 4.2.





Page 25 of 31




4.3       Government Agencies.  Nothing in this Agreement prohibits or prevents
Executive from filing a charge with or participating, testifying, or assisting
in any investigation, hearing, or other proceeding before any Government Agency,
including but not limited to the EEOC, the NLRB, the United States Department of
Justice, the SEC, the United States Congress, and any Inspector General of any
United States federal agency, or making other disclosures that are protected
under the whistleblower provisions of United States federal, state, or local law
or regulation; provided that Executive will use Executive’s reasonable best
efforts to (1) disclose only information that is reasonably related to such
possible violations or that is requested by a  Government Agency; and (2)
request that such Government Agency treat such information as
confidential.  However, to the maximum extent permitted by law, Executive agrees
that if such an administrative claim is made, Executive (or Executive’s heirs,
successors, and assigns) shall not be entitled to recover any individual
monetary relief or other individual remedies; provided, however, that this
waiver is not intended to prohibit the provision of information to the SEC (or
other Government Agency) or the receipt of any monetary award authorized by
Section 21F-17 of Dodd Frank.

4.4       Future Claims.  Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement will waive, relinquish, diminish, or in any
way affect: (i) any rights or claims that may arise after the Effective Date of
this Agreement; or (ii) any rights or claims that, as a matter of law, cannot be
released or waived.

4.5       Waiver.  In granting the release herein, Executive understands that
this Agreement includes a release of all claims known or unknown.  In giving
this release, which includes claims which may be unknown to Executive at
present, Executive acknowledges that Executive has read and understands Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in [her] favor at the time of executing the release, which if known by [her]
must have materially affected [her] settlement with the debtor.”  Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
release of any unknown or unsuspected claims Executive may have against the
Released Parties.

5.0       Covenants Regarding Release of Claims.  In relation to the General
Release of Claims set forth in Section 4 and its subparts above, Executive
agrees as follows:

5.1       No Actions Filed.  Executive represents that as of the Effective Date
of this Agreement, Executive has not filed any claim with any court or
administrative agency, including, but not limited to, with the EEOC, NLRB, or
any other Government Agency, pertaining to any Released Claims or matters
covered by this Agreement.

5.2       Filing of Actions.  Executive agrees, to the fullest extent permitted
by law, that Executive will not file or pursue, nor cause or permit to be filed
or pursued, any action for damages or any other relief against Employer and the
Released Parties involving any Released Claim under this Agreement.  Executive
further agrees that Executive will neither pursue nor accept any further benefit
or consideration from any source whatsoever with respect to any Released Claim,
except as otherwise provided in Sections 4.2 and 4.3 above.





Page 26 of 31




5.3       Dismissal.  If any agency, board, or court assumes jurisdiction of any
action against the Released Parties arising out of Executive’s employment or any
acts related to Executive’s employment with Employer occurring prior to the
Separation Date, Executive will, to the greatest extent permitted by law, direct
that agency, board, or court to withdraw or dismiss the matter, with prejudice,
and will execute any necessary paperwork to effect the withdrawal or dismissal,
with prejudice.

5.4       No Assignment. Executive represents and warrants that Executive has
not assigned or transferred, or purported to assign or transfer, to any person,
firm, corporation, association, or entity whatsoever any of the Released Claims;
and Executive acknowledges that Executive cannot and will not attempt to do so
pursuant to this Agreement.

5.5       Waiver.  Executive acknowledges that this Agreement applies to all
known or unknown, foreseen or unforeseen, injury or damage arising out of or
pertaining to Executive’s employment relationship with Employer and its
termination, and expressly waives any benefits Executive may have to the
contrary.

Executive understands and acknowledges that the significance and consequence of
this waiver is that even if Executive should eventually suffer injury or damage
arising out of or pertaining to Executive’s employment relationship with
Employer and its termination, Executive will not be able to make any claim for
those injuries or damages.  Furthermore, Executive acknowledges that Executive
consciously intends these consequences even as to claims for injuries or damages
that may exist as of the date of the Agreement but which Executive does not know
exist and which, if known, would materially affect Executive’s decision to
execute this Agreement, regardless of whether Executive’s lack of knowledge is
the result of ignorance, oversight, error, negligence, or any other cause.

6.0       Executive Affirmations.  In combination with the release of claims and
the covenants regarding those releases set forth herein, Executive offers the
following affirmations:

6.1       No Injuries or Expenses.  Executive affirms that Executive has no
known workplace injuries or occupational illnesses and, thus, that Executive has
made no claim for illness or injury against, nor is Executive aware of any facts
supporting any claim against, the Released Parties under which the Released
Parties could be liable for medical expenses incurred by the Executive before or
after the execution of this Agreement.  Furthermore, Executive is not aware of
any medical expenses for which Medicare has paid and for which the Released
Parties are or could be liable now or in the future.  Executive agrees and
affirms that, to the best of Executive’s knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist.

6.2       Leave Permitted.  Executive further affirms that Executive has been
provided and/or has not been denied any leave requested and valid pursuant to
applicable law.

6.3       No Retaliation.  Executive further agrees that Executive has not been
retaliated against for reporting any allegations of wrongdoing by Employer and
the Released Parties, including any allegations of corporate fraud, or for
claiming a work-related injury or filing any workers’ compensation claim.





Page 27 of 31




6.4       No Discrimination.  Executive further affirms that all of Employer’s
(including its officers, directors, and employees) decisions regarding
Executive’s pay and benefits through the Effective Date of this Agreement were
not discriminatory based on age, disability, race, sex, religion, national
origin, sexual orientation, military status, or any other classification
protected by law.

6.5       Accurate Reporting.  Executive further affirms that Executive will
accurately report any amounts paid pursuant to this Agreement to the appropriate
state or local unemployment benefits authority, if applicable.

7.0       [Waiver of Rights under the Age Discrimination in Employment Act and
Older Workers Benefit Protection Act of 1990.  Executive specifically
understands and acknowledges that Executive is under forty (40) years of age,
and thus that this Agreement is not covered by the waiver and revocation
provisions of these federal statutes.  Executive hereby acknowledges and
represents that Executive’s execution of this Agreement is voluntary and
knowing; this Agreement has been written in a manner that is easy to understand
and Executive understands the Agreement; Executive has received a copy of this
Agreement; that Employer has advised Executive in writing to consult with an
attorney prior to executing this Agreement; that Executive has had the
opportunity to ask any questions that Executive may have of legal or other
personal advisors of Executive’s choosing; that Executive has had as much time
as Executive needs to review and consider this Agreement; that Executive has
received valuable and good consideration to which the Executive is otherwise not
entitled in exchange for Executive’s execution of this Agreement; and that
Executive understands the rights afforded under the laws set forth in Section 4
above and that Executive agrees not to file any claim or action against
Executive or any of the Released Parties as set forth therein.

8.0       No Admission of Liability.  Executive acknowledges that neither this
Agreement, nor payment of any consideration pursuant to this Agreement, shall be
taken or construed to be an admission or concession of any kind with respect to
alleged liability or alleged wrongdoing against Executive by Employer.  Employer
specifically asserts that all actions taken with regard to Executive and
Executive’s employment were proper and lawful and affirmatively denies any
wrongdoing of any kind.

9.0       Confidentiality.  Executive agrees to keep the terms and conditions of
this Agreement and the amount of the Severance Pay completely confidential,
except that Executive may discuss this Agreement with Executive’s spouse,
attorney, accountant, or other professional advisor who may assist Executive in
evaluating or reviewing this Agreement or the tax implications of this
Agreement.

10.0     Trade Secrets and Confidential Information.  Employer has developed,
compiled, and owns certain proprietary techniques and confidential information
that have great value in its business.  This information includes, but is not
limited to, any and all information (in any medium, including but not limited
to, written documents and electronic files) concerning unpublished financial
data, marketing and sales data, product and product development information,
client lists, rates and preferences, employee lists, equipment programs,
contracts, licensing agreements, processes, formulas, trade secrets, inventions,
discoveries, improvements, data, know-how, formats, marketing plans, business
plans, strategies, forecasts, and supplier and





Page 28 of 31




vendor identities, characteristics, and agreements (“Confidential
Information”).  Executive has had access to Confidential Information of persons
or entities for whom Employer performs services, or from whom Employer or
Executive has obtained information (“Customers”).  Confidential Information
includes not only information disclosed by Employer or its Customers to
Executive in the course of Executive’s employment with Employer, but also
information developed or learned by Executive during the course of Executive’s
employment with Employer.  Confidential Information is to be broadly defined.

Executive agrees that at all times after Executive’s employment with Employer is
terminated, Executive will (i) return to Employer all Confidential Information
within Executive’s possession, custody, or control; (ii) hold in trust, keep
confidential, and not disclose to any third party or make any use of the
Confidential Information of Employer or its Customers; (iii) not cause the
transmission, removal, or transport of Confidential Information of Employer or
its Customers; and (iv) not publish, disclose, or otherwise disseminate
Confidential Information of Employer or its Customers.

This Section 10 is meant to supplement, and not replace, the ongoing and
affirmative obligations set forth in Sections 8 and 9 of Executive’s Employment
Agreement.

11.0     Non-Disparagement.  Executive agrees that Executive will not utter,
publish, or otherwise disseminate any oral or written statement that disparages
or criticizes Employer or the Released Parties or Employer’s or the Released
Parties’ reputations; provided, however, that nothing in this Agreement shall
prevent Executive from communicating with any Government Agency as provided in
Sections 4.2 and 4.3 hereof.  Should any third-party employer ask the Company
for a reference related to Executive’s employment with the Company, such
references shall be forwarded to the Company’s human resources department, which
will provide only Executive’s dates of employment and title during employment
with the Company.

12.0     Company Property.  On or before Executive’s Separation Date, Executive
shall return to Employer all Employer property in Executive’s possession
including, but not limited to, keys, key cards, computers, tablets, phones,
removable storage media, original and all copies of any written, recorded, or
computer-readable information about Employer’s Customers and other clients, if
applicable (including, without limitation, all client files and documents),
practices, procedures, files, trade secrets, pricing, client lists, product
cultivation, or marketing associated with Employer’s business, and/or any other
Confidential Information or property owned by Employer.

13.0     No Reliance Upon Representations.  Executive hereby represents and
acknowledges that in executing this Agreement, Executive does not rely, and has
not relied, upon any representation or statement made by Employer, the Released
Parties, or by any of Employer’s past or present shareholders, officers,
directors, employees, agents, representatives, or attorneys with regard to the
subject matter, basis, or effect of this Agreement.

14.0     Entire Agreement; Modification.  Except as otherwise provided herein
and/or as set forth in Executive’s Employment Agreement, this Agreement contains
the entire agreement between the Parties hereto and supersedes all prior
promises, warranties, representations, and oral and written agreements, if any,
regarding the subject matter of this





Page 29 of 31




Agreement.  The terms of this release are contractual and not a mere
recital.  The only way this Agreement may be amended, changed, or waived will be
through a written document signed by both Parties.  This Agreement is
enforceable by and against each Party and anyone else who has or who obtains
rights under this Agreement from either Party.

15.0     Severability.  The terms of this Agreement are severable.  If any part
of this Agreement is determined to be illegal, invalid, or unenforceable, the
remaining parts shall not be affected thereby and the illegal, unenforceable, or
invalid part(s) shall be deemed not to be part of this Agreement.  The Parties
further agree that any such void or unenforceable provision(s) of this Agreement
may be replaced with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business, or other purposes of the unenforceable
provision(s).

16.0     Construction.  The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against any of the Parties.  Employer and Executive each acknowledge the
opportunity to be represented by counsel in connection with this Agreement and
the matters contemplated by this Agreement, and that, accordingly, no part of
this Agreement should be construed against either Party on the basis of
authorship.

17.0     Governing Law.  Any action to enforce this Agreement or any dispute
concerning the terms and conditions of this Agreement and the Parties’
performance of the terms and conditions of this Agreement shall be governed by
the laws of the State of Colorado.  Any dispute, claim, or controversy arising
out of or relating to this Agreement or the breach, termination, enforcement,
interpretation, or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in or around Denver, Colorado before one arbitrator in accordance Executive’s
Employment Agreement executed on _______________.  Judgment on the arbitration
award may be entered in any court having jurisdiction. This clause shall not
preclude the Parties from seeking provisional remedies, including temporary
restraining orders and injunctive relief, in aid of arbitration from a court of
appropriate jurisdiction.

18.0     Attorneys’ Fees.  Each Party shall bear its own attorneys’ fees in the
preparation and review of this Agreement.  Should suit or action be instituted
to enforce any provision of this Agreement, the prevailing party shall be
entitled to recover its costs and reasonable attorneys’ fees.

19.0     Binding Effect.  This Agreement is binding upon the heirs, successors,
and assigns of both Executive and Employer.

20.0     Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument representing the agreement of the Parties to this
Agreement.

21.0     Executive Acknowledgement.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT; THAT EXECUTIVE UNDERSTANDS ITS FINAL AND BINDING
EFFECT; THAT EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY; THAT
EXECUTIVE HAS BEEN GIVEN





Page 30 of 31




THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT COUNSEL IN REVIEWING AND
EXECUTING THIS AGREEMENT AND THAT EXECUTIVE HAS EITHER CHOSEN TO BE REPRESENTED
BY COUNSEL OR HAS VOLUNTARILY DECLINED SUCH REPRESENTATION; THAT EXECUTIVE HAS
HAD SUFFICIENT TIME TO REVIEW THIS AGREEMENT; AND THAT EXECUTIVE UNDERSTANDS THE
PROVISIONS OF THIS AGREEMENT AND KNOWINGLY AND VOLUNTARILY AGREES TO BE BOUND BY
THEM.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT BY ENTERING THIS
AGREEMENT, EXECUTIVE IS KNOWINGLY AND VOLUNTARILY WAIVING EXECUTIVE’S RIGHTS TO
A TRIAL BY JUDGE OR JURY FOR ANY CLAIM COVERED BY THIS AGREEMENT.

 

 

 

Ampio Pharmaceuticals, Inc.

 

 

 

(“Employer”)

 

 

 

 

 

Date:  _______________, 20__

 

 

 

 

By:

Michael Macaluso

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Date:  _______________, 20__

 

 

 

 

 

Holli Cherevka

 

 

 

(“Executive”)

 

 

Page 31 of 31

